DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 4/12/21.  Claims 2-3, 7, 16-20 have been cancelled.  Claims 21-23 have been added.  Claims 1, 4-6, 8-15, 21-23 are pending.  Claims 1, 4, 6 have been amended.  Claims 5, 9, 11-15, 23 have been withdrawn.  Claims 1, 4, 6, 8, 10, 21-22 are examined herein.  
Applicant’s amendments to the claims have rendered the 102 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments with regard to the 103 rejection have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below due to the claim amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 10, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kallweit et al. (“Pharmacological management of narcolepsy with and without cataplexy”, Expert Opinion on Pharmacotherapy, 2017, 18, 8, 809-817, of record).
The instant claims are directed to a composition of a compound of formula I and a noradrenaline reuptake inhibitor, wherein the compound of formula I is pitolisant and the noradrenaline reuptake inhibitor is duloxetine.  
Kallweit et al. teach that core symptoms of narcolepsy are excessive daytime sleepiness and cataplexy.  There are many common comorbidities found in narcolepsy, but the most frequent is depression.  Antidepressant therapy is indicated in many cases.  Therefore, pharmacological treatment with an antidepressant can be helpful in the management of both depression and cataplexy (page 809, left col. third paragraph; page 10, left col. third paragraph; page 813, left col. third and fourth paragraph). 
Pitolisant is taught as a first line treatment for narcolepsy (page 811, left col. fourth paragraph).  Venlafazine is taught as a first line treatment for cataplexy and also approved as an antidepressant (page 812, left col. second paragraph).  Other first line treatments for a narcolepsy patient with both cataplexy and depression include a 
The limitations drawn to “wherein both ingredients are administered simultaneously, separately, or staggered over time” are given little patentable weight since the claims are drawn to a composition and not methods of use.  	
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.
However, Kallweit et al. fail to specifically teach a composition comprising pitolisant and the noradrenaline reuptake inhibitor, duloxetine.

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have substituted the noradrenaline reuptake inhibitor, venlafaxine, with the noradrenaline reuptake inhibitor, duloxetine, in a composition comprising pitolisant for treating narcolepsy in a patient with cataplexy and depression.
A person of ordinary skill in the art would have been motivated to substitute venlafaxine with duloxetine because both are known noradrenaline reuptake inhibitors, therefore functionally equivalent.  Furthermore, both venlafaxine and duloxetine are known antidepressants with the additional advantage of being useful for treating cataplexy.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating narcolepsy in a patient with cataplexy and depression by administering a composition comprising pitolisant and duloxetine.

Response to Arguments
	Applicant argues that Kallweit does not disclose or suggest a composition comprising pitolisant and duloxetine, reboxetine, or atomexetine.  Kallweit does disclose venlafaxine, however, it is very different in structure from duloxetine, reboxetine, or atomexetine, therefore the skilled artisan would not have reasonably expected to produce the same effect.

Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating narcolepsy in a patient with cataplexy and depression by administering a composition comprising pitolisant and duloxetine.
	Applicant argues unexpected results in the form of synergy between pitolisant in combination with either duloxetine, reboxetine, or atomexetine for increasing quiet wake and potentiating the decrease in REM sleep as shown in Figures 1-4.  
	This is not persuasive because while the results in Figures 1-4 clearly show synergism, it is not commensurate with the scope of the claims.  Specifically, data for pitolisant does not cover the entire scope of formula I, for example where R1 is methyl, n is 0, or R2 is pyridine-N-oxide.  It is noted that even though BPI.3656B encompasses where R1 is methyl, n is 0, or R2 is pyridine-N-oxide, it is limited to a single combination with duloxetine only with no data for a combination with reboxetine, or atomexetine.
Furthermore, claim 1 recites any and all amounts for formula I and the antidepressant, however, the data is limited to 25 mg/kg for pitolisant, 10 mg/kg for BPI.3656B, and 1, 3, or 10 mg/kg for the antidepressants.  Since the argument here is for unexpected results, 
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02 (e).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627